Citation Nr: 1706495	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record. 

The Board remanded this case in January 2014 and April 2016.

The Board observes that a number of other issues have been certified to the Board by the AOJ.  However, the Veteran has requested a Board hearing on those issues and is currently waiting for his hearing.  Therefore, those issues will be the subject of a later Board decision, as necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required.  

The Veteran was most recently provided a VA examination in January 2015.  The examiner noted that the Veteran had daily back pain as well as difficulty with bending, heavy lifting, stooping, prolonged standing, and prolonged walking.  With regard to the impact of the Veteran's spine and radiculopathy disabilities on his ability to work, the examiner opined that as long as the Veteran could change his position he would be able to perform sedentary work.  No additional details regarding the Veteran's sitting, standing, or walking limitations or rationale for the negative opinion were provided.  

The Board finds that additional medical clarification is required.  In an October 2016 correspondence, the Veteran's representative wrote that the Veteran's limitations regarding prolonged sitting and standing preclude sedentary employment.  The January 2015 examination report provides insufficient details regarding the nature  and extent of the Veteran's sitting, standing, and walking limitations.  Accordingly,  an additional VA examination is warranted. 

Moreover, the Board notes that the April 2016 remand directed that the Veteran be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While the Veteran was sent the requisite form, to date, he has not returned a completed VA Form 21-8940.  As the Board     is remanding the claim for other development, on remand the Veteran should be afforded another opportunity to complete and submit a VA Form 21-8940.  Updated education and employment information is relevant in light of the January 28, 2016 VA treatment record indicating that the Veteran was attending college and pursuing a degree in architecture, which would be completed this year.  The Veteran is hereby advised that failure to return a completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from September 14, 2016 to present, and associate them with the claims file.

2.  Ask the Veteran to fully and accurately complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

3.  Thereafter, schedule the Veteran for a VA thoracolumbar examination to determine the extent      to which the Veteran's service-connected degenerative disc disease (DDD) with spondylosis of the lumbar  and thoracolumbar spine and  right lower extremity  and left thigh radiculopathy impacts employability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported.  The examiner should detail the functional impact of the Veteran's service-connected DDD with spondylosis of the lumbar and thoracolumbar spine and right lower extremity   and left thigh radiculopathy on his ability to maintain 
substantially gainful employment, to include addressing the Veteran's sitting, standing, and walking limitations, if any.  The examiner may consider the Veteran's education and work history but may not consider the effects of age or nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinions offered.

4.  After conducting any additional development deemed necessary, adjudicate the claim, to include whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




